Citation Nr: 0527670	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1962 to September 1965.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD and for 
prostatitis.  The service medical records show that the 
veteran was noted in service to have a mildly boggy prostrate 
in April 1964, and the impression was prostatitis versus 
possible gastroenteritis.  Private treatment records show 
treatment beginning in the 1990's for testicular pain, and 
prostatitis.  There is a statement submitted on a VA Form 21-
4138 from a person who stated that the veteran had been 
treated by him over the last 11 1/2 years and that in reviewing 
his records from the Army it appears that he had a history of 
prostatitis since 1964.  The veteran has not been evaluated 
by VA to determine if there is a nexus between his current 
diagnosis and his treatment in service.  

The veteran also seeks service connection for PTSD.  The 
record shows that he has been diagnosed with PTSD during 
outpatient treatment by VA in November 2003.  He has stated 
that he was in Vietnam and his MOS was rifleman.  He reported 
that he was with the 101st Airborne Division, 327th Infantry 
and that he went on search and destroy missions and would 
receive fire from the enemy.  He also reported that a friend 
of his, Roger Hubbard, was killed and that while he did not 
witness the death, learning of it stressed him.  The 
veteran's representative has noted that VA has not verified 
the duties of the veteran's unit while in Vietnam.  The 
record shows that he was stationed in Vietnam with the 327th 
Infantry. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1. The RO should contact the veteran and 
provide him an additional opportunity to 
furnish additional facts about his 
stressors to include the stressor 
concerning the death of his friend and 
any combat or mortar attacks in which he 
was included while in Vietnam such as the 
date to within 60 days and location of 
any incident and, units involved, if 
possible.  

2.  The RO should obtain the veteran's 
complete 201 file and prepare a summary 
of all claimed stressor(s) reported by 
the veteran, which may be verifiable, to 
include any additional information 
furnished by the veteran, which should be 
sent to USASCRUR, 7798 Cissna Road, Site 
101, Springfield, VA 22150- 3197.

The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's 
stressor(s) and identify any other 
sources, which may have pertinent 
information, to include whether the 
veteran's unit was subject to mortar fire 
and combat.  

3.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of the reported PTSD.  The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only the stressor(s) which 
has been verified may be used as a basis 
for a diagnosis of PTSD related to 
service.  

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.  

4.  The RO should schedule the veteran 
for a VA examination to evaluate his 
prostatitis complaints.  The claims file 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies must be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
chance or better) that any current 
prostate problem found is related to the 
veteran's inservice complaints.  

5. The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6. The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7. After undertaking any additional 
development deemed essential, the RO 
should readjudicate the veteran's claims.  
If any benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  

8. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


